Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00779-CV

                         IN THE INTEREST OF K.M.L.H., a Child

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02608
                        Honorable Janet P. Littlejohn, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
No costs shall be taxed against Appellant because she is indigent.

       SIGNED March 26, 2014.


                                                _____________________________
                                                Patricia O. Alvarez, Justice